Citation Nr: 0740864	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  99-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran's appeal was previously before the Board in 
August 2006, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's multiple sclerosis is etiologically related to 
service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis 
are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for multiple sclerosis may also be established on 
a presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within seven years from the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Analysis

The medical evidence of record indicates that the veteran 
does have a current diagnosis of multiple sclerosis.  
Outpatient treatment records from the VA Hospital in 
Birmingham, Alabama show that the veteran was hospitalized 
from March to April 1978 for complaints of a seven-month 
history of a tingling feeling in his back and tremulousness 
in both arms as well as weakness in both legs.  He claimed 
that he had such spells about 2 or 3 times a year since 1969, 
including a loss of consciousness for about 30 seconds during 
one of the episodes.  Diagnosis on discharge was possible 
demyelinating disease.  A neurological examination conducted 
later in April 1978 resulted in a diagnosis of possible 
multiple sclerosis.  Outpatient records from the VA Hospital 
in Birmingham also show that the veteran was hospitalized in 
January 1979.  Examination at that time revealed tremors in 
both upper and lower extremities; diminished strength in 
upper and lower extremities; spasticity of the arms and legs; 
bilateral clonus at the ankles; and abnormal gait.  The 
assessment was probable demyelinating disease and the 
diagnosis at discharge was probable multiple sclerosis.  In 
an August 1979 statement, S.M., MD indicated that the veteran 
was being followed in the Birmingham Veterans Administration 
Neurology Clinic for progressive ataxia felt to be due to 
multiple sclerosis.  A January 1980 treatment record from 
E.R.M., MD shows that the veteran was diagnosed at that time 
with multiple sclerosis.  Outpatient treatment records from 
the VA Medical Center in Montgomery, Alabama from January 
1985 to September 1996, show that the veteran continued to be 
diagnosed with multiple sclerosis.  During a VA examination 
in July 2001, the examiner diagnosed the veteran with an 
undiagnosed neurological illness with mild ataxia, spasticity 
and incoordination, with previous evaluations in Birmingham 
from 1978 and 1979 indicating probable demyelinating disease, 
possible multiple sclerosis.  Most recently, E.P., MD gave a 
VHA medical opinion in which he diagnosed the veteran with 
multiple sclerosis-manifested with intermittent tingling in 
back, weakness in legs; and progressive ataxia and stiffness 
in legs.

There are no service medical records showing treatment for 
any neurological complaints, but a September 1968 EENT clinic 
record indicated that the light bothered the veteran's eyes.  
The veteran claims that he was hospitalized four times during 
1969, but the claims file contains only his hospitalization 
records from March 1969, after he was injured by a landmine 
explosion.  The Regional Office has been unable to locate 
other clinical treatment records from military hospitals or 
VA facilities.  The veteran's separation examination is also 
not in the claims file.

In support of his contention that his multiple sclerosis is 
related to service, the veteran has submitted statements from 
his family physician, R.M.W., MD wherein he opines, based on 
the veteran's reported history and his medical records from 
the VA Hospital in Birmingham, that the veteran developed 
symptoms of multiple sclerosis as early as 1969.

The veteran was afforded a VA examination in July 2001 in 
response to his claim.  As noted above, the July 2001 VA 
examiner diagnosed the veteran with an undiagnosed 
neurological illness with mild ataxia, spasticity and 
incoordination, with previous evaluations in Birmingham from 
1978 and 1979 indicating probable demyelinating disease, 
possible multiple sclerosis.  The examiner opined that 
"there is a least likely possibility that [the veteran's] 
neurological symptoms began in the military several years 
prior to its worst presentation of ataxia in 1978/1979."

In an October 2007 VHA opinion, E.P., MD opined that "it is 
at least as likely as not that the veteran's current 
diagnosis of Multiple Sclerosis is related to his military 
service in 1968-1969."  In rendering his opinion, the 
physician noted that the date of onset of the veteran's 
symptoms was in 1968, when the veteran presented with visual 
problems associated with light sensitivity.  According to the 
physician, light sensitivity is usually the first symptom of 
a medical condition caused by multiple sclerosis called optic 
neuritis, and as damage to the optic nerve heals, the 
symptoms gradually resolve.  This condition is caused by 
multiple sclerosis as it irritates the optic nerves, and 
there is no other medical condition that will cause these 
optic nerve symptoms.  He also noted that the veteran 
continued to experience signs and symptoms consistent with 
multiple sclerosis in the 1970's.

The Board notes that there is no contradictory medical 
opinion of record.  Therefore, the Board concludes that the 
preponderance of the evidence supports the veteran's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that the originating agency has provided 
all required notice, although notice pertaining to the 
disability and effective-date elements of the claim was not 
provided before the initial adjudication of the claim.  In 
any event, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further action is required 
with respect to the duties to notify and assist claimants.  


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


